Case: 2:20-cv-05504-MHW-MRM Doc #: 13 Filed: 04/13/21 Page: 1 of 12 PAGEID #: 363




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS


JAMES JONES,

                       Petitioner,               :   Case No. 2:20-cv-5504

       - vs -                                        District Judge Michael H. Watson
                                                     Magistrate Judge Michael R. Merz

WARDEN, Noble
 Correctional Institution,

                                                 :
                       Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought pro se by Petitioner James Jones pursuant to 28 U.S.C. §

2254, is before the Court for decision on the merits. The relevant filings are the Petition (ECF No.

1), the State Court Record (ECF No. 4), the Return of Writ (ECF No. 5), and Petitioner’s Reply

(ECF No. 9).



Litigation History



       On May 11, 2018, a Franklin County Grand Jury indicted Jones on one count of engaging

in a pattern of corrupt activity in violation of Ohio Revised Code § 2923.32 (Count 1), two counts

of trafficking in marijuana in violation of Ohio Revised Code § 2925.03 (Counts 2 & 5), two counts

of trafficking in cocaine in violation of Ohio Revised Code § 2925.03 (Counts 3 & 4), and one

count of receiving proceeds of an offense subject to forfeiture proceedings in violation of Ohio

                                                 1
Case: 2:20-cv-05504-MHW-MRM Doc #: 13 Filed: 04/13/21 Page: 2 of 12 PAGEID #: 364




Revised Code § 2927.21 (Count 6). Counts 1, 3, 4, 5, and 6 carried a firearm specification and

Counts 3 and 4 carried a specification for forfeiture of money in a drug case (Indictment, State

Court Record ECF No. 4, Exhibit 1). Jones initially pleaded not guilty, but on May 15, 2019,

Jones, through counsel, entered a plea of guilty to Count 3, trafficking in cocaine with a forfeiture

specification (State Court Record, ECF No. 4, Exhibit 3). The court found Jones guilty of the

charge to which the plea was entered and dismissed the remaining counts in the indictment, their

respective specifications of the indictment, and the firearm specification in Count 3 and then

sentenced Jones to a mandatory eleven years for Count 3 (State Court Record, ECF No. 4, Exhibit

4).

        Jones did not file a timely direct appeal, but filed a motion for delayed appeal February 21,

2020. Id. at Ex. 6. The Ohio Tenth District Court of Appeals denied the motion, concluding Jones

had not given an adequate excuse for his delay. Id. at Ex. 8. The Supreme Court of Ohio declined

appellate jurisdiction. Id. at Ex. 12.

        On September 20, 2019, Jones filed a motion to vacate judgment. Id. at Ex. 13. The

Franklin County Court of Common Pleas denied the motion. Id. at Ex. 16. The Tenth District

affirmed. Id. at Ex. 28. As of the date of Respondent’s Return, Jones had not appealed to the

Supreme Court of Ohio, but he reports in the Reply that he did so on January 19, 2021, in that

court’s Case No. 21-0097 (Reply, ECF No. 9, PageID 354). The Supreme Court of Ohio has now

declined to exercise appellate jurisdiction. State v. Jones, 2021-Ohio-717 (Mar. 16, 2021).

        Jones pleads the following Grounds for Relief:

                Ground One: Ineffective assistance of counsel.

                Supporting Facts: Trial counsel was ineffective for failing to seek
                suppression of the evidence seized pursuant to two search warrants
                executed on June 16, 2018, and one warrantless search executed on
                April 4, 2018. (the first search warrant, executed on June 16, 2018,

                                                 2
Case: 2:20-cv-05504-MHW-MRM Doc #: 13 Filed: 04/13/21 Page: 3 of 12 PAGEID #: 365




              was issued by a state magistrate whom [sic] lacked the authority to
              issue it without the participation of federal authorities; the search
              warrant was based on an affidavit primised [sic] on federal probable
              cause, but was executed solely by state officers. Further, issuing
              magistrate abandoned her neutral role, the affidavit lacked a nexus
              to the locations, and probable cause for various reasons. The
              evidence obtained from this search formed the basis of the
              subsequest [sic] search warrant being issued, and of all counts in the
              indictment.)

              Ground Two: Lack of subject matter jurisdiction.

              Supporting Facts: It is undisputed that the issuing state magistrate
              of the search warrant on which the evidence obtained formed the
              basis of all counts in the indictment lacked the authority to issue it
              without the participation of federal authorities; the search warrant
              was based on an affidavit primised [sic] on federal probable cause,
              but was executed solely by state officers. The search warrant and
              evidence was [sic] void ab initio.

(Petition, ECF No. 1).



                                          Analysis

 Exhaustion of State Court Remedies



       Respondent asserted in his Return that the Petition was mixed because it included a claim,

the Second Ground for Relief, on which Jones had not exhausted available state court remedies

(ECF No. 5, PageID 326). As noted above, the Supreme Court of Ohio declined appellate

jurisdiction on this claim in March, 2021. This obviates Respondent’s lack of exhaustion defense.



Ground One: Ineffective Assistance of Trial Counsel



       In his First Ground for Relief, Jones claims he received ineffective assistance of trial


                                                3
Case: 2:20-cv-05504-MHW-MRM Doc #: 13 Filed: 04/13/21 Page: 4 of 12 PAGEID #: 366




counsel when his trial attorney did not seek to suppress the results of three searches which yielded

evidence used against him.

       Respondent asserts Jones has procedurally defaulted this claim by not taking a timely direct

appeal to the Tenth District (Return, ECF No. 5, PageID 333-40).

       The procedural default doctrine in habeas corpus is described by the Supreme Court as

follows:

               In all cases in which a state prisoner has defaulted his federal claims
               in state court pursuant to an adequate and independent state
               procedural rule, federal habeas review of the claims is barred unless
               the prisoner can demonstrate cause of the default and actual
               prejudice as a result of the alleged violation of federal law; or
               demonstrate that failure to consider the claims will result in a
               fundamental miscarriage of justice.


Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

(6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433 U.S.

72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “Absent cause and prejudice, ‘a federal

habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000), quoting Gravley v.

Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

456 U.S. at 110; Wainwright, 433 U.S. at 87.

               [A] federal court may not review federal claims that were
               procedurally defaulted in state court—that is, claims that the state
               court denied based on an adequate and independent state procedural
               rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S.Ct. 612, 175
               L.Ed.2d 417 (2009). This is an important “corollary” to the
               exhaustion requirement. Dretke v. Haley, 541 U.S. 386, 392, 124
               S.Ct. 1847, 158 L.Ed. d 659 (2004). “Just as in those cases in which
               a state prisoner fails to exhaust state remedies, a habeas petitioner
               who has failed to meet the State’s procedural requirements for

                                                  4
Case: 2:20-cv-05504-MHW-MRM Doc #: 13 Filed: 04/13/21 Page: 5 of 12 PAGEID #: 367




               presenting his federal claims has deprived the state courts of an
               opportunity to address” the merits of “those claims in the first
               instance.” Coleman [v. Thompson], 501 U.S. [722,] 731-732, 111
               S.Ct. 2546, 115 L.Ed.2d 640 [(1991)]. The procedural default
               doctrine thus advances the same comity, finality, and federalism
               interests advanced by the exhaustion doctrine. See McCleskey v.
               Zant, 499 U.S. 467, 493, 111 S.Ct. 1454, 113 L.Ed.2d 517 (1991).


Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). “[A] federal court may not review federal claims

that were procedurally defaulted in state courts.” Theriot v. Vashaw, 982 F.3d 999 (6th Cir. 2020),

citing Maslonka v. Hoffner, 900 F.3d 269, 276 (6th Cir. 2018) (alteration in original) (quoting

Davila v. Davis, 137 S. Ct. 2058, 2064 (2017)).

       The Sixth Circuit Court of Appeals requires a four-part analysis when the State alleges a

habeas claim is precluded by procedural default. Barton v. Warden, S. Ohio Corr. Facility, 786

F.3d 450, 464 (6th Cir. 2015), Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir. 2010)(en banc);

Eley v. Bagley, 604 F.3d 958, 965 (6th Cir. 2010); Reynolds v. Berry, 146 F.3d 345, 347-48 (6th

Cir. 1998), citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord Lott v. Coyle, 261

F.3d 594, 601-02 (6th Cir. 2001); Jacobs v. Mohr, 265 F.3d 407, 417 (6th Cir. 2001).

               First the court must determine that there is a state procedural rule
               that is applicable to the petitioner's claim and that the petitioner
               failed to comply with the rule.
                               ....
               Second, the court must decide whether the state courts actually
               enforced the state procedural sanction, citing County Court of Ulster
               County v. Allen, 442 U.S. 140, 149, 99 S.Ct. 2213, 60 L.Ed.2d 777
               (1979).

               Third, the court must decide whether the state procedural forfeiture
               is an "adequate and independent" state ground on which the state
               can rely to foreclose review of a federal constitutional claim.

               Once the court determines that a state procedural rule was not
               complied with and that the rule was an adequate and independent
               state ground, then the petitioner must demonstrate under Sykes that



                                                  5
Case: 2:20-cv-05504-MHW-MRM Doc #: 13 Filed: 04/13/21 Page: 6 of 12 PAGEID #: 368




                  there was "cause" for him to not follow the procedural rule and that
                  he was actually prejudiced by the alleged constitutional error.

Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord, Hartman v. Bagley, 492 F.3d 347, 357

(6th Cir. 2007), quoting Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002).

         In this case Ohio has an applicable procedural rule: a direct appeal of right from a criminal

conviction must be filed within thirty days of the judgment of conviction. The Tenth District Court

of Appeals enforced that rule against Jones when it denied him leave to file a delayed appeal.

Setting a definite deadline for taking an appeal is an independent and adequate state procedural

rule: it is not related to any federal law and it is supportive of the State’s interest in obtaining

finality for criminal convictions.

         To attempt to excuse the default, Jones argues:

             [T]here is persuasive precedent that a state court's refusal to allow a
             petitiore [sic]to file a delayed direct appeal does not constitute an
             “adequate” ground to bar habeas review because the State appellate
             rule regarding the grant of delayed appeals is not firmly established
             or regularly followed, and thus, has cause to overcome his default .
             .
(Reply, ECF No. 9, PageID 348, citing Dietz v. Money, 391 F.3d 894 (7th Cir. 2004)1[correct

citation Deitz v. Money, 391 F.3d 804 (6th Cir. 2004)]). Deitz supports the proposition for which

Jones cites it, but it is no longer good law. In Beard v. Kindler, 558 U.S. 53, 54 (2009), the

Supreme Court held “a discretionary rule can serve as an adequate ground to bar federal habeas

review.” In Walker v. Martin, 562 U.S. 307 (2011), it held unanimously that a California rule that

requires state habeas to be filed “as promptly as the circumstances allow” and without “substantial

delay,” confers discretion but does not mean the rule is not firmly established and regularly

followed. Recognizing the impact of these cases, the Sixth Circuit has now held:



1
 Jones misspells the name of this case and cites it as decided by the wrong circuit court at precisely the same place in
his Reply as his co-defendant Anthony Jones did.

                                                           6
Case: 2:20-cv-05504-MHW-MRM Doc #: 13 Filed: 04/13/21 Page: 7 of 12 PAGEID #: 369




               Beard and Walker, when read together, permit a state procedural
               rule to serve as an adequate state ground for preventing review of a
               habeas petition even if the state rule accords courts broad discretion.
               As a result of the Supreme Court’s decision in Walker, Deitz is no
               longer the controlling law on this issue in our Circuit, and a
               petitioner’s failure to follow Ohio Rule of Appellate Procedure 5(A)
               can serve as the basis for a procedural default of a petitioner’s
               habeas claims.

 Stone v. Moore, 644 F.3d 342, 348 (6th Cir. 2011).

       Jones also relies on White v. Warden, Ross Corr. Inst., 940 F.3d 270 (6th Cir. 2019), where

the Sixth Circuit held Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler, 569 U.S. 413

(2013), were applicable to the Ohio system of litigating claims of ineffective assistance of trial

counsel. Under Ohio law an ineffective assistance of trial counsel claim must be raised on direct

appeal if it can be decided on the appellate record; otherwise it must be raised in a petition for

post-conviction relief under Ohio Revised Code § 2953.21. Under the Martinez/Trevino exception

to procedural default, a defendant who must litigated a claim of ineffective assistance of trial

counsel in post-conviction and who either has no attorney in those proceedings or receives

ineffective assistance from his attorney in those proceedings is not barred from habeas review.

       White is of no assistance to Jones. The facts necessary to litigate his ineffective assistance

of trial counsel claim relating to motions to suppress were in the record which would have been

available on appeal because motions to suppress were filed, although abandoned when Jones

pleaded guilty. Jones had a right to appointed counsel on a direct appeal. If he had filed a timely

notice of appeal counsel would have been appointed to represent him and raise this issue.

       Accordingly, Petitioner’s First Ground for Relief is procedurally defaulted and should be

dismissed with prejudice on that basis.




                                                 7
Case: 2:20-cv-05504-MHW-MRM Doc #: 13 Filed: 04/13/21 Page: 8 of 12 PAGEID #: 370




Ground Two: Lack of Subject Matter Jurisdiction



       In his Second Ground for Relief, Jones asserts that the state magistrate who issued the

search warrant that resulted in seizure of the evidence used against him lacked subject matter

jurisdiction to issue that warrant because it was premised on federal probable cause but executed

only by state officers.

       Respondent asserts this claim is not cognizable in habeas corpus because the only possible

constitutional right involved in being convicted on illegally seized evidence is a person’s right

under the Fourth Amendment. Federal habeas corpus relief is not available to state prisoners who

allege they were convicted on illegally seized evidence if they were given a full and fair

opportunity to litigate that question in the state courts. Stone v. Powell, 428 U.S. 465 (1976).

Stone requires the district court to determine whether state procedure in the abstract provides full

and fair opportunity to litigate, and Ohio procedure does. The district court must also decide if a

Petitioner's presentation of claim was frustrated because of a failure of the state mechanism.

Habeas relief is allowed if an unanticipated and unforeseeable application of a procedural rule

prevents state court consideration of merits. Riley v. Gray, 674 F.2d 522 (6th Cir. 1982). The Riley

court, in discussing the concept of a “full and fair opportunity,” held:


               The mechanism provided by the State of Ohio for resolution of
               Fourth Amendment claims is, in the abstract, clearly adequate. Ohio
               R. Crim. P. 12 provides an adequate opportunity to raise Fourth
               Amendment claims in the context of a pretrial motion to suppress,
               as is evident in the petitioner’s use of that procedure. Further, a
               criminal defendant, who has unsuccessfully sought to suppress
               evidence, may take a direct appeal of that order, as of right, by filing
               a notice of appeal. See Ohio R. App. P. 3(A) and Ohio R. App. P.
               5(A). These rules provide an adequate procedural mechanism for the
               litigation of Fourth Amendment claims because the state affords a



                                                  8
Case: 2:20-cv-05504-MHW-MRM Doc #: 13 Filed: 04/13/21 Page: 9 of 12 PAGEID #: 371




               litigant an opportunity to raise his claims in a fact-finding hearing
               and on direct appeal of an unfavorable decision.

Id. at 526. The Tenth District Court of Appeals considered this claim on Jones’s appeal from

denial of his motion to vacate his criminal judgment for lack of jurisdiction. That court that the

proper method for Jones to raise this claim would have been in a motion to suppress in the trial

court. State v. Jones, Case No. 20AP-300 (State Court Record, ECF No. 4, Ex. 33). Because Jones

pleaded guilty without litigating this suppression claim, it was barred by res judicata. Moreover

Jones had not timely appealed and, although he challenged the jurisdiction of the municipal court

judge who issued the search warrant, he did not challenge the subject matter jurisdiction of the

Franklin County Court of Common Pleas, the court that accepted his guilty plea. Id.

       In his Reply Jones offers no rebuttal to these arguments, but instead agrees with the State

that consideration of Ground Two should be delayed until the Supreme Court of Ohio acts (Reply,

ECF No. 9, PageID 354, et seq.). Now that that Court has declined review, there is of course no

need for a stay.

       Jones’s Ground Two is also subject to procedural default analysis. Ohio requires that

constitutional issues which can be raised on direct appeal be raised in that forum. State v. Perry,

10 Ohio St. 2d 175 (1967). In this case Jones took no direct appeal and his request to file a delayed

appeal was denied. When he attempted to raise this issue by motion to vacate the judgment, the

Tenth District invoked the res judicata rule against him. States v. Jones, supra, at ¶ 11, citing

Perry and State v. Cole, 2 Ohio St.3d 112, 113 (1982). The Sixth Circuit has repeatedly held that

Ohio’s doctrine of res judicata in criminal cases, enunciated in Perry, is an adequate and

independent state ground of decision. Durr v. Mitchell, 487 F.3d 423, 432 (6th Cir. 2007); Buell

v. Mitchell, 274 F.3d 337 (6th Cir. 2001); Coleman v. Mitchell, 268 F.3d 417 (6th Cir. 2001); Byrd

v. Collins, 209 F.3d 486, 521-22 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155, 160-61 (6th Cir.

                                                 9
Case: 2:20-cv-05504-MHW-MRM Doc #: 13 Filed: 04/13/21 Page: 10 of 12 PAGEID #: 372




 1994)(citation omitted); Van Hook v. Anderson, 127 F. Supp. 2d 899, 913 (S.D. Ohio 2001).

 Because Jones’s Second Ground was held barred by res judicata by the Tenth District, it should

 be dismissed as procedurally defaulted.

           Alternatively, the Court should decline to reach the merits of this claim because Jones

 forfeited it when he pleaded guilty. A valid, unconditional guilty or no contest plea waives all

 “constitutional violations occurring prior to a plea of guilty once the defendant enters his plea,”

 including a challenge to the evidence supporting a conviction and any pre-plea constitutional

 violations, unless expressly preserved in a plea agreement or at a plea hearing. United States v.

 Lalonde, 509 F.3d 750, 757 (6th Cir. 2007). A guilty plea constitutes a break in the chain of events

 leading up to it. Tollett v. Henderson, 411 U.S. 258 (1973). Federal habeas corpus review of

 claims raised by a petitioner who has entered a guilty plea is limited to “the nature of the advice

 and the voluntariness of the plea, not the existence as such of an antecedent constitutional

 infirmity.” Tollett, 411 U.S. at 266. A guilty plea bars a defendant from raising in federal habeas

 corpus such claims as the defendant’s right to trial and the right to test the state’s case against him.

 McMann v. Richardson, 397 U.S. 759 (1970); McCarthy v. United States, 394 U.S. 459, 466

 (1969).

           Jones has not challenged the validity of his guilty plea. He is accordingly barred from

 having this habeas court reach the merits of Ground Two which should be dismissed with

 prejudice.




                                                   10
Case: 2:20-cv-05504-MHW-MRM Doc #: 13 Filed: 04/13/21 Page: 11 of 12 PAGEID #: 373




 Conclusion



        Based on the foregoing analysis, the Magistrate Judge respectfully recommends that the

 petition herein be dismissed with prejudice. Because reasonable jurists would not disagree with

 this conclusion, it is also recommended that Petitioner be denied a certificate of appealability and

 that the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should

 not be permitted to proceed in forma pauperis.



 April 13, 2021.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge



                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
 objections shall specify the portions of the Report objected to and shall be accompanied by a
 memorandum of law in support of the objections. A party may respond to another party’s
 objections within fourteen days after being served with a copy thereof. Failure to make objections
 in accordance with this procedure may forfeit rights on appeal. 


                        NOTICE REGARDING RECORD CITATIONS


        The attention of all parties is called to S. D. Ohio Civ. R. 7.2(b)(5) which provides:

                (5) Pinpoint Citations. Except for Social Security cases, which
                must comply with S.D. Ohio Civ. R. 8.1(d), all filings in this Court
                that reference a prior filing must provide pinpoint citations to the
                PageID number in the prior filing being referenced, along with a

                                                  11
Case: 2:20-cv-05504-MHW-MRM Doc #: 13 Filed: 04/13/21 Page: 12 of 12 PAGEID #: 374




                brief title and the docket number (ECF No. ___ or Doc. No. ___) of
                the document referenced.

 The Court’s electronic filing system inserts in all filings hyperlinks to the place in the record which
 has been cited following this Rule. However, as with most computer systems, the CM/ECF
 program cannot read pinpoint citations which do not follow the Rule precisely. For example, the
 first pinpoint citation in ODRC’s Reply reads “Plaintiff argues that he could not bring this action
 until “administrative remedies as (sic) are exhausted (sic).” (Doc. 80, PageId# 987).” The correct
 citation would have been Doc. No. 80, PageID 987.” Because Defendant added the “#” symbol,
 the program failed to inset a hyperlink. Use of this software is mandated by the Judicial
 Conference of the United States and cannot be locally modified. The parties are cautioned to
 comply precisely with S. D. Ohio Civ. R. 7.2(b)(5) in any further filings.




                                                   12
